To me the plaintiff's case rests on too tenuous a theory to be entitled to credence. It is plaintiff's theory that Amland "determined to create the first of these forgeries on one of plaintiff's notes to the bank, and obtained possession of a blank note * * *; that he forged her name on it, and then immediately forged her signature on the deed by tracing it from the forged signature on the note. That by some sleight of hand manipulation he succeeded in passing over the forged note to the teller at the bank," and this theory is based upon the partisan testimony of expert witnesses, supported only by her belated denial after first *Page 603 
impliedly, at least, admitting the execution of the instrument in the original verified complaint. Certainly, the denial of purpose and intention contained in the original complaint is pregnant with the admission of execution. The theory that Amland forged a note and then traced the plaintiff's signature from this forged note onto the deed strains my credulity past the breaking point. I do not think that any verdict largely based on any such theory should be permitted to stand, and I believe that there should be a new trial in the interests of justice.